DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 23-44 responded on September 01, 2022 are pending, claims 23-44 are amended, claim 33 was depending on claim 23, but it is an independent claim.
Response to Arguments
Applicant’s arguments, see pg. 12, filed September 01, 2022, with respect to claims 27 and 38 have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see pg. 12, filed September 01, 2022, with respect to the rejection(s) of independent claim 23 and dependent claim 47 have been considered.  However, there is no claim 47 in the response, the argument is unanswerable. Claim 23 has been amended with the limitation without giving patentable weight previously recited in claim 25. However, the limitation recited in claim 23 is "determining the active user subset with comparing a time a user is in the active user subset without performing a sounding reference signal or demodulation reference signal transmission to a time period". In other words, the determination only excludes performing SRS or DMRS transmission. Zhang discloses the depending on a number of antenna elements N, and a number of antenna ports NP (i.e. active user subset) of the antenna array 101. The controller 203 may generate the precoder matrix Pc, 227 based on a channel matrix 223 of the user equipment 103 in Col 5 line 8-12 and the method 300 may further include receiving 301 the channel information for active UEs of the plurality of UEs from a physical layer of the MIMO communication system. The method 300 may further include receiving 302 the QoS information for active radio bearers assigned to the 45 plurality of UEs from a communication layer of the MIMO communication system which is higher than a physical layer, e.g. a MAC layer or a higher network layer in Col. 5 line 40-45. The active user set can obtain from antenna port or active radio bearer for active UEs. These methods do not need to perform SRS or DMRS. 
Applicant’s arguments, see pg. 13-14, filed September 01, 2022, with respect to the rejection(s) of independent claim 34 have been considered but are moot because the arguments do not apply to any of the additional references being used in the current rejection.
Applicant’s arguments, see pg. 16-17, filed September 01, 2022, with respect to the rejection(s) of dependent claims 32 and 43 have been considered but are moot because the claims have amended and the arguments do not apply to any of the additional references being used in the current rejection.	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10,404,333 B2, hereinafter "Zhang") in view of Onggosanusi et al. (US 2016/0156397 A1, hereinafter "Onggosanusi").
Regarding claim 23, Zhang discloses a method, comprising:
receiving sounding reference signal (Zhang, Col. 6 Line 13-18 user Sounding Reference Signal (SRS), its channel subspace may be obtained, which may be used to estimate current user beamforming weight);
determining a channel estimate of a channel for a set of users depending on the information (Zhang, Col. 6 Line 13-18 user Sounding Reference Signal (SRS), its channel subspace may be obtained, which may be used to estimate current user beamforming weight);
determining an active user subset (Zhang, Col. 5 Line 29-30 Nk denotes the total SRS subcarrier number for the first user equipment 103, Nu denotes the number of user equipments served by the antenna array);
determining the active user subset with comparing a time a user is in the active user subset without performing a sounding reference signal or demodulation reference signal transmission to a time period (Zhang, Col. 5 line 7-12 The controller 203 may generate the precoder matrix Pc, 227 depending on a number of antenna elements N, and a number of antenna ports NP (i.e. active user subset) of the antenna array 101. The 10 controller 203 may generate the precoder matrix Pc, 227 based on a channel matrix 223 of the user equipment 103. The claim limitation recites a step without performing a sounding reference signal or demodulation reference signal transmission to a time period". In other words, the determination does not positively recite steps only excludes performing SRS or DMRS transmission);
Zhang discloses weight for a precoder with user  but does not explicitly disclose determining weights at a time instance 
Onggosanusi from the same field of endeavor discloses determining weights at a time instance for long term beamforming depending on the channel estimate and on the active user subset (Onggosanusi, [0122-0123] Here, W L denotes the long-term component which can be associated with the aforementioned AoD profile (i.e. long term beamforming) also see Fig. 5 also see [0118] While time-varying basis functions/vectors can be used (for example, derived from EVD or SYD and fed back from the UE to the eNB)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified weighted beamforming disclosed by Zhang and beamforming representation disclosed by Onggosanusi with a motivation to make this modification in order to improve radio interface efficiency and coverage is of paramount importance (Onggosanusi, [0003]).	
Regarding claim 24, Zhang further discloses determining a channel vector estimate (Hk(i)) for the user (k) at the time instance (i) for a sub-band of the channel to determine the channel estimate (Zhang, Col. 5 Line 20-26 The controller 203 may generate the precoder matrix Pc based on the relation 225 (i.e. channel estimate),  where H u, f, 223 denotes the normalized frequency domain channel, the first user equipment 103 u at subcarrier j, obtained by Sounding Reference Signal (SRS)).
Regarding claim 25, Zhang further discloses the user 1 to Nu and subcarrier 1 to Nk but does not explicitly disclose determining the active user subset of active users ( { 1, ... , K}) with 
Onggosanusi from the same field of endeavor determining the active user subset of active users ( { 1, ... , K}) with limiting a number of users in the active user subset ( { 1, ... , K}) to a maximum number of users (Onggosanusi, Fig. 9 [0145] Given a codebook for a certain number of precoded CSI-RS port the UE 102 selects a preferred or recommended precoder based on a performance metric. For instance, the UE selects the optimized precoder v that maximizes the outcome of M).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified weighted beamforming disclosed by Zhang and beamforming representation disclosed by Onggosanusi with a motivation to make this modification in order to improve radio interface efficiency and coverage is of paramount importance (Onggosanusi, [0003]).	
Regarding claim 26, Zhang does not disclose with first in first out memory of finite or configurable size.
Onggosanusi from the same field of endeavor discloses limiting the number of users in the active user subset ( { 1, ... , K}) to the maximum number of users by first in first out memory of finite or configurable size (Onggosanusi, Fig. 6 and 9 [0167] CSI-RS resource is assigned on a basis of UE-specific or group-specific manner, since CSI port is limited, the maximum number of user will be a configurable size) .
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified weighted beamforming disclosed by Zhang and beamforming representation disclosed by Onggosanusi with a motivation to make this modification in order to improve radio interface efficiency and coverage is of paramount importance (Onggosanusi, [0003]).	
Regarding claim 33, this claim recites "a non-transitory computer-readable medium comprising program instructions stored thereon which are configured to, when executed with at least one processor, cause the at least one processor to perform the method of claim 23." (Zhang, Fig. 2 Col. 9 line 2-5 Col. 11 line 34-35) that disclose similar steps as recited by the method of claim 23, thus is rejected with the same rationale applied against claim 23 as presented above.
Claims 27 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10,404,333 B2, hereinafter "Zhang") in view of Onggosanusi et al. (US 2016/0156397 A1, hereinafter "Onggosanusi") as applied to claim above, and further in view of Champagne (A New Adaptive Eigendecomposition Algorithm Based On A First-Order Perturbation Criterion, published in 1992 hereinafter "Champagne").
Regarding claim 27, Zhang in view of Onggosanusi discloses receiving for sub-bands (f in { 1,... F}) of a plurality of sub-bands ({1, ... F}), a channel estimate (UL-CSI) for the user (k), and the active user subset of (Zhang, Col. 5 
    PNG
    media_image1.png
    150
    429
    media_image1.png
    Greyscale
 the first user equipment 103 u at subcarrier j, obtained by Sounding Reference Signal (SRS) 233, Nk
denotes the total SRS subcarrier number for the first user equipment 103, Nu denotes the number of user equipments served by the antenna array) but does not explicitly disclose determining per sub-band for the user (k) the recursions

    PNG
    media_image2.png
    91
    360
    media_image2.png
    Greyscale

wherein
i denotes the time instance,
k denotes a user,
hk(i) denotes a channel vector at the time instance,
Rk(i) denotes an estimated covariance matrix at the time instance,
a denotes a forgetting factor for the time averaging, in particular 0.01, wherein
Bk -1(0) and Rk(0) are initialized with zeros of appropriate size,
[l :P] is a subscript for selecting the first P elements from a vector.
Champagne from the same field of endeavor discloses comprising receiving for sub-bands (f in { 1,... F}) of a plurality of sub-bands ({1, ... F}), a channel estimate (UL-CSI) for a user (k), and the subset of active users ({ 1, ... , K}), and determining per sub-band for the user (k) the recursions

    PNG
    media_image2.png
    91
    360
    media_image2.png
    Greyscale

wherein
i denotes time instance,
k denotes a user,
hk(i) denotes a channel vector at the time instance,
Rk(i) denotes an estimated covariance matrix at the time instance,
a denotes a forgetting factor for the time averaging, in particular 0,01, wherein
Bk -1(0) and Rk(0) are initialized with zeros of appropriate size,
[l :P] is a subscript for selecting the first P elements from a vector (Champagne, V-140 equation 10 
    PNG
    media_image3.png
    110
    393
    media_image3.png
    Greyscale
time index k, denote the eigenvalues and corresponding orthonormalized eigenvectors of the covariance matrix Rx(k) ).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Champagne’s system for adaptive codebook into Zhang’s weighted beamforming as modified by Onggosanusi with a motivation to make this modification in order to improve performance of the proposed algorithm when compared to the family of adaptive algorithms (Champagne, V-409 I introduction).
Regarding claim 29, Zhang in view of Onggosanusi discloses comparing the time the user is in the active user subset without performing a sounding reference signal or demodulation reference signal transmission to a threshold to determine that the time period is exceeded (Zhang, Col. 5 line 7-12 The controller 203 may generate the precoder matrix Pc, 227 depending on a number of antenna elements N, and a number of antenna ports NP (i.e. active user subset) of the antenna array 101. The 10 controller 203 may generate the precoder matrix Pc, 227 based on a channel matrix 223 of the user equipment 103).
Regarding claim 30, Zhang further discloses determining a weighted sum over users in the active user subset { 1, ... , K} 
    PNG
    media_image4.png
    86
    247
    media_image4.png
    Greyscale
 (Zhang, Col. 3 line 52-55 PcPd denotes the beamforming weight, in which Pc is a NtxNp complex matrix, Pd is a NpxNv complex matrix) and normalized coefficient, but does not explicitly disclose to further determine the estimated covariance matrix, with 
    PNG
    media_image4.png
    86
    247
    media_image4.png
    Greyscale

Champagne discloses further comprising determining a weighted sum over users in the active user subset { 1, ... , K.}, to further determine the estimated covariance matrix, with 
    PNG
    media_image4.png
    86
    247
    media_image4.png
    Greyscale
( Champagne, V410 Signal-subspace algorithms such as MUSIC [1] use the information embedded in the eigendecomposition of the data covariance matrix to achieve high-resolution spectral analysis of the observed data. Practical implementation of these algorithms are usually based on batch estimation of the data covariance matrix, as in 
    PNG
    media_image5.png
    55
    290
    media_image5.png
    Greyscale
 followed by eigendecomposition of It. In a stationary environment, the performance of the signal-subspace algorithms will usually improve as K is increased).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Champagne’s system for adaptive codebook into Zhang’s weighted beamforming as modified by Onggosanusi with a motivation to make this modification in order to improve performance of the proposed algorithm when compared to the family of adaptive algorithms (Champagne, V-409 I introduction).
Regarding claim 31, Zhang further discloses determining the weighted sum over all users in the active user subset ( { 1, ... , K} ) (Zhang, Col. 6 line 13-18 user Sounding Reference Signal (SRS), its channel subspace may be obtained, which may be used to estimate current user beamforming weight, antenna, a QoS weight factor may be used to balance different users' QoS requirements).
Regarding claim 32, Zhang in view of Onggosanusi does not explicitly disclose determining the weights (W(i)) by a Gram-Schmidt orthonormalization of the estimated covariance matrix.	
Champagne from the same field of endeavor discloses determining the weights at the time instance with a recursively determined estimate of a covariance matrix (Champagne, V-409 denote the eigenvalues and corresponding orthonormalized eigenvectors of the covariance matrix Rx(k), with the eigenvalues arranged in descending
order).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Champagne’s system for adaptive codebook into Zhang’s weighted beamforming as modified by Onggosanusi with a motivation to make this modification in order to improve performance of the proposed algorithm when compared to the family of adaptive algorithms (Champagne, V-409 I introduction).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10,404,333 B2, hereinafter "Zhang") in view of Onggosanusi et al. (US 2016/0156397 A1, hereinafter "Onggosanusi") as applied to claim above, and further in view of Juárez et al. (Matrix Estimation using Matrix Forgetting Factor and Instrumental Variable for Nonstationary Sequences with Time Variant Matrix Gain, hereinafter "Juárez").
Regarding claim 28, Zhang discloses comprising receiving a message, which comprises a user index (k) and a sub-band index of a sub-band of the plurality of sub-bands, the message configuring or triggering an active user selector to add a particular user (k) given with the user index to the active user subset ( { 1, ... , K} ) (Zhang Col. 5 line 1-3 and 27-28 receive channel information by evaluating a SRS of the UE for the first user equipment 103 u at subcarrier j, obtained by Sounding Reference Signal (SRS) for the first user equipment 103 u at subcarrier j, obtained by Sounding Reference Signal (SRS)), but does not explicitly disclose for which at least one recursion is determined to estimate a beamforming covariance matrix, the message.
Juárez from the same field of endeavor discloses receiving a message, which comprises a user index (k) and a sub-band index of a sub-band of plurality of sub-bands for which at least one recursion is determined to estimate a beamforming covariance matrix (Juárez, pg. 1 introduction the author shown that the algorithm estimates with bounded error whenever the so-called covariance matrix of the algorithm keeps bounded. Finally, the size of such a matrix by a suitable choice of the feasible range for FF is possible to control).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Juárez’s system for matrix estimation using matrix forgetting factor into Zhang’s weighted beamforming as modified by Onggosanusi with a motivation to make this modification in order to minimize the estimation error (Juárez, pg. 5).

Claims  34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10,404,333 B2, hereinafter "Zhang") in view of Kim et al. (WO 2005/109677 A1, hereinafter "Kim").
Regarding claim 34, Zhang discloses an apparatus, comprising:
at least one processor (Zhang, Col. 8 line 57-60 The methods, systems and devices described herein may be implemented as software in a Digital Signal Processor (DSP), in a micro-controller or in any other side-processor or as hardware circuit on a chip or within an application specific integrated circuit (ASIC)); and
at least one non-transitory memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (Zhang, Col. 9 line 7-9 computer program product may include a readable non transitory storage medium storing program code thereon for use by a processor, the program code comprising instruction), cause the apparatus at least to:
receive sounding reference signal information or demodulation reference signal information (Zhang, Col. 6 Line 13-18 user Sounding Reference Signal (SRS), its channel subspace may be obtained, which may be used to estimate current user beamforming weight), 
determine a channel estimate of a channel for a set of users depending on the information (Zhang, Col. 6 Line 13-18 user Sounding Reference Signal (SRS), its channel subspace may be obtained, which may be used to estimate current user beamforming weight),
determine an active user subset of the set of users depending on the information (Zhang, Col. 5 line 7-12 The controller 203 may generate the precoder matrix Pc, 227 depending on a number of antenna elements N, and a number of antenna ports NP (i.e. active user subset) of the antenna array 101. The 10 controller 203 may generate the precoder matrix Pc, 227 based on a channel matrix 223 of the user equipment 103),
Zhang discloses determine weights at the time instance for long term beamforming depending on the channel estimate and on the active user subset but  does not explicitly discloses determine a plurality of estimates of user covariance matrices for respective users in the active user subset;
determine an estimate of a beamforming covariance matrix at a time instance as a weighted sum of the plurality of estimates of the user covariance matrices for the respective users in the active user subset and determine weights at the time instance for long term beamforming based on the estimate of the beamforming covariance matrix.
Kim from the same field of endeavor discloses determine a plurality of estimates of user covariance matrices for respective users in the active user subset (Kim, [0051] (a) receiving respective OFDM symbols from a mobile station transmitter through an uplink; (b) performing FFT on the received OFDM symbols, outputting FFT-performed OFDM symbols as parallel signals, and estimating channels from the parallel signals; (c) converting channel-coded symbols which are input in series into a predetermined number of parallel signals; (d) generating respective beam weights from the channels of the respective pilot tones of the respective subcarriers according to a channel estimation result);
determine an estimate of a beamforming covariance matrix at a time instance as a weighted sum of the plurality of estimates of the user covariance matrices for the respective users in the active user subset (Kim, [42] The beam weight generator comprises: a per-pilot spatial covariance matrix generator for receiving per-pilot channel matrices according to the channel estimation result, and generating per-pilot spatial covariance matrices of the respective subcarriers; a per-subcarrier spatial covariance matrix generator for using a predetermined member of pilot tones provided in a subcarrier, receiving the per-pilot spatial covariance matrices, and generating respective per-subcarrier spatial covariance matrices; a short-term spatial covariance matrix generator for using a property that uplink subcarriers have the same spatial covariance matrix, receiving the respective per-subcarrier spatial covariance matrices, and generating short-term spatial covariance matrices; a long-term spatial covariance matrix generator for receiving the short-term spatial covariance matrices, and outputting long-term spatial covariance matrices; an inter-subcarrier spatial covariance matrix interpolator for receiving the uplink per-subcarrier spatial covariance matrices obtained through the uplink, and outputting a predetermined member of downlink per-subcarrier spatial covariance matrices); and
determine weights at the time instance for long term beamforming depending on the channel estimate and on the active user subset, and based on the estimate of the beamforming covariance matrix (Kim, [133] The channel estimator 290 outputs a channel matrix for each pilot tone of the subcarrier in order to calculate a beam forming weight. For example, the channel estimator 290 finds a spatial covariance matrix for each pilot tone of the n subcarrier of the c subcarrier).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified weighted beamforming disclosed by Zhang and beamforming representation disclosed by Kim with a motivation to make this modification in order to reduce radio interference, increase communication
capacity, and improve communication quality (Kim, [0007]).	
Regarding claim 35, Zhang discloses wherein the at least one memory and the computer program code are further configured to cause the apparatus to:
determine a channel vector estimate (Hk(i)) for a user (k) at the time instance (i) for a sub-band of the channel to determine the channel estimate (Zhang, Col. 5 Line 20-26 The controller 203 may generate the precoder matrix Pc based on the relation 225 (i.e. channel estimate),  where H u, f, 223 denotes the normalized frequency domain channel, the first user equipment 103 u at subcarrier j, obtained by Sounding Reference Signal (SRS)).
Regarding claim 36, Zhang further discloses the user 1 to Nu and subcarrier 1 to Nk but does not explicitly disclose determining the active user subset of active users ( { 1, ... , K}) with 
Kim from the same field of endeavor determining the active user subset of active users ( { 1, ... , K}) with limiting a number of users in the active user subset ( { 1, ... , K}) to a maximum number of users (Kim [50] N S/P converters for converting channel coded symbols which are input in series into a predetermined number of parallel signals, N corresponding to the number of base station antennas; a signal  repeater for repeating N parallel signals by the number of the base station antennas when user signals are multiplexed to be input as the N parallel signals; and a plurality of IFFT units for receiving the N parallel signals, and generating an OFDM symbol).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified weighted beamforming disclosed by Zhang and beamforming representation disclosed by Kim with a motivation to make this modification in order to reduce radio interference, increase communication
capacity, and improve communication quality (Kim, [0007]).
Regarding claim 37, Zhang does not disclose with first in first out memory of finite or configurable size.
Kim from the same field of endeavor discloses limiting the number of users in the active user subset ( { 1, ... , K}) to the maximum number of users by first in first out memory of finite or configurable (Kim [50] N S/P converters for converting channel coded symbols which are input in series into a predetermined number of parallel signals, N corresponding to the number of base station antennas; a signal  repeater for repeating N parallel signals by the number of the base station antennas when user signals are multiplexed to be input as the N parallel signals; and a plurality of IFFT units for receiving the N parallel signals, and generating an OFDM symbol).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified weighted beamforming disclosed by Zhang and beamforming representation disclosed by Kim with a motivation to make this modification in order to reduce radio interference, increase communication
capacity, and improve communication quality (Kim, [0007]).
Regarding claim 44, Zhang does not explicitly disclose determining the weights W(i) as 
    PNG
    media_image6.png
    265
    343
    media_image6.png
    Greyscale

	Kim from the same field of endeavor discloses determining the weights W(i) as 
    PNG
    media_image6.png
    265
    343
    media_image6.png
    Greyscale
(Kim, [57-58] since the diagonal matrix having the eigenvalues, the Bk(i) will satisfy tr (Rk (i))).
	
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified weighted beamforming disclosed by Zhang and beamforming representation disclosed by Kim with a motivation to make this modification in order to reduce radio interference, increase communication
capacity, and improve communication quality (Kim, [0007]).
Claims  38, and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10,404,333 B2, hereinafter "Zhang") in view of Kim et al. (WO 2005/109677 A1, hereinafter "Kim") as applied to claim above, and further in view of Champagne (A New Adaptive Eigendecomposition Algorithm Based On A First-Order Perturbation Criterion, published in 1992 hereinafter "Champagne").
Regarding claim 38, Zhang in view of Kim discloses receive for a plurality of sub-bands ({ 1,... F}) a channel estimate (UL-CSI) for the user (k), and the active user subset of (Zhang, Col. 5 
    PNG
    media_image1.png
    150
    429
    media_image1.png
    Greyscale
 the first user equipment 103 u at subcarrier j, obtained by Sounding Reference Signal (SRS) 233, Nk
denotes the total SRS subcarrier number for the first user equipment 103, Nu denotes the number of user equipments served by the antenna array) but does not explicitly disclose determining per sub-band for the user (k) the recursions

    PNG
    media_image2.png
    91
    360
    media_image2.png
    Greyscale

wherein
i denotes the time instance,
k denotes a user,
hk(i) denotes a channel vector at the time instance,
Rk(i) denotes an estimated covariance matrix at the time instance,
a denotes a forgetting factor for the time averaging, in particular 0.01, wherein
Bk -1(0) and Rk(0) are initialized with zeros of appropriate size,
[l :P] is a subscript for selecting the first P elements from a vector.
Champagne from the same field of endeavor discloses comprising receiving for sub-bands (f in { 1,... F}) of a plurality of sub-bands ({1, ... F}), a channel estimate (UL-CSI) for a user (k), and the subset of active users ({ 1, ... , K}), and determining per sub-band for the user (k) the recursions

    PNG
    media_image2.png
    91
    360
    media_image2.png
    Greyscale

wherein
i denotes time instance,
k denotes a user,
hk(i) denotes a channel vector at the time instance,
Rk(i) denotes an estimated covariance matrix at the time instance,
a denotes a forgetting factor for the time averaging, in particular 0,01, wherein
Bk -1(0) and Rk(0) are initialized with zeros of appropriate size,
[l :P] is a subscript for selecting the first P elements from a vector (Champagne, V-140 equation 10 
    PNG
    media_image3.png
    110
    393
    media_image3.png
    Greyscale
time index k, denote the eigenvalues and corresponding orthonormalized eigenvectors of the covariance matrix Rx(k) ).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Champagne’s system for adaptive codebook into Zhang’s weighted beamforming as modified by Kim with a motivation to make this modification in order to improve performance of the proposed algorithm when compared to the family of adaptive algorithms (Champagne, V-409 I introduction).
Regarding claim 40, Zhang in view of Kim discloses receiving for sub-bands  f in { 1,... F} of a plurality of sub-bands ({1, ... F}),  (Zhang, Col. 5 
    PNG
    media_image1.png
    150
    429
    media_image1.png
    Greyscale
 the first user equipment 103 u at subcarrier j, obtained by Sounding Reference Signal (SRS) 233, Nk denotes the total SRS subcarrier number for the first user equipment 103, u denotes the number of user equipments served by the antenna array), but does not explicitly disclose determining per sub-band for the user (k) the recursions

    PNG
    media_image2.png
    91
    360
    media_image2.png
    Greyscale

wherein
i denotes the time instance,
k denotes a user,
hk(i) denotes a channel vector at the time instance,
Rk(i) denotes an estimated covariance matrix at the time instance,
a denotes a forgetting factor for the time averaging, in particular 0.01, wherein
Bk -1(0) and Rk(0) are initialized with zeros of appropriate size,
[l :P] is a subscript for selecting the first P elements from a vector.
Champagne from the same field of endeavor discloses comprising receiving for sub-bands (f in { 1,... F}) of a plurality of sub-bands ({1, ... F}), a channel estimate (UL-CSI) for a user (k), and the subset of active users ({ 1, ... , K}), and determining per sub-band for the user (k) the recursions

    PNG
    media_image2.png
    91
    360
    media_image2.png
    Greyscale

wherein
i denotes time instance,
k denotes a user,
hk(i) denotes a channel vector at the time instance,
Rk(i) denotes an estimated covariance matrix at the time instance,
a denotes a forgetting factor for the time averaging, in particular 0,01, wherein
Bk -1(0) and Rk(0) are initialized with zeros of appropriate size,
[l :P] is a subscript for selecting the first P elements from a vector (Champagne, V-140 equation 10 
    PNG
    media_image3.png
    110
    393
    media_image3.png
    Greyscale
time index k, denote the eigenvalues and corresponding orthonormalized eigenvectors of the covariance matrix Rx(k) ).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Champagne’s system for adaptive codebook into Zhang’s weighted beamforming as modified by Kim with a motivation to make this modification in order to improved performance of the proposed algorithm when compared to the family of adaptive algorithms (Champagne, V-409 I introduction).
Regarding claim 41, Zhang further discloses determining a weighted sum over users in the active user subset { 1, ... , K}  (Zhang, Col. 3 line 52-55 PcPd denotes the beamforming weight, in which Pc is a NtxNp complex matrix, Pd is a NpxNv complex matrix) and normalized coefficient, but does not explicitly disclose to further determine the estimated covariance matrix, with 
    PNG
    media_image4.png
    86
    247
    media_image4.png
    Greyscale

Champagne discloses further comprising determining a weighted sum over users in the active user subset { 1, ... , K.}, to further determine the estimated covariance matrix, with 
    PNG
    media_image4.png
    86
    247
    media_image4.png
    Greyscale
( Champagne, V410 Signal-subspace algorithms such as MUSIC [1] use the information embedded in the eigendecomposition of the data covariance matrix to achieve high-resolution spectral analysis of the observed data. Practical implementation of these algorithms are usually based on batch estimation of the data covariance matrix, as in 
    PNG
    media_image5.png
    55
    290
    media_image5.png
    Greyscale
 followed by eigendecomposition of It. In a stationary environment, the performance of the signal-subspace algorithms will usually improve as K is increased).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Champagne’s system for adaptive codebook into Zhang’s weighted beamforming as modified by Kim with a motivation to make this modification in order to improved performance of the proposed algorithm when compared to the family of adaptive algorithms (Champagne, V-409 I introduction).
Regarding claim 42, Zhang further discloses determining the weighted sum over all users in the active user subset ( { 1, ... , K} ) (Zhang, Col. 6 line 13-18 user Sounding Reference Signal (SRS), its channel subspace may be obtained, which may be used to estimate current user beamforming weight, antenna, a QoS weight factor may be used to balance different users' QoS requirements).
Regarding claim 43, Zhang in view of Kim does not explicitly disclose determining the weights (W(i)) by a Gram-Schmidt orthonormalization of the estimated covariance matrix.	
Champagne from the same field of endeavor discloses determining the weights at the time instance with a recursively determined estimate of a covariance matrix (Champagne, V-409 denote the eigenvalues and corresponding orthonormalized eigenvectors of the covariance matrix Rx(k), with the eigenvalues arranged in descending
order).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Champagne’s system for adaptive codebook into Zhang’s weighted beamforming as modified by Kim with a motivation to make this modification in order to improved performance of the proposed algorithm when compared to the family of adaptive algorithms (Champagne, V-409 I introduction).
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10,404,333 B2, hereinafter "Zhang") in view of Kim et al. (WO 2005/109677 A1, hereinafter "Kim") as applied to claim above, and further in view of Juárez et al. (Matrix Estimation using Matrix Forgetting Factor and Instrumental Variable for Nonstationary Sequences with Time Variant Matrix Gain, hereinafter "Juárez").
Regarding claim 39, Zhang discloses comprising receiving a message, which comprises a user index (k) and a sub-band index of a sub-band of the plurality of sub-bands, the message configuring or triggering an active user selector to add a particular user (k) given with the user index to the active user subset ( { 1, ... , K} ) (Zhang Col. 5 line 1-3 and 27-28 receive channel information by evaluating a SRS of the UE for the first user equipment 103 u at subcarrier j, obtained by Sounding Reference Signal (SRS) for the first user equipment 103 u at subcarrier j, obtained by Sounding Reference Signal (SRS)), but does not explicitly disclose for which at least one recursion is determined to estimate a beamforming covariance matrix, the message.
Juárez from the same field of endeavor discloses receiving a message, which comprises a user index (k) and a sub-band index of a sub-band of plurality of sub-bands for which at least one recursion is determined to estimate a beamforming covariance matrix (Juárez, pg. 1 introduction the author shown that the algorithm estimates with bounded error whenever the so-called covariance matrix of the algorithm keeps bounded. Finally, the size of such a matrix by a suitable choice of the feasible range for FF is possible to control).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Juárez’s system for matrix estimation using matrix forgetting factor into Zhang’s weighted beamforming as modified by Kim with a motivation to make this modification in order to minimize the estimation error (Juárez, pg. 5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415